DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 01/27/2021 has been considered by the examiner.

Response to Amendments
Claims 1-20 of U.S. Application 16/783,858 filed on January 27, 2021 are presented for examination.
Reasons for Allowance

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest an inspection tool for a perforating gun segment, comprising: at least one electrical testing contact positioned on at least one of the first connecting portion and the second connecting portion: and a distance sensor positioned on at least one of the first connecting portion and the second connecting portion, wherein the at least one electrical testing contact is positioned for making electrical contact with an electrical contact component of the perforating gun segment in combination with the other limitations of the claim. 

Claims 2-10 are also allowed as they depend on allowed claim 1.

Regarding claim 11, the prior art of record taken alone or in combination fail to teach or suggest a method for measuring at least one electrical property and a dimension of a perforating gun segment before the perforating gun segment is sent to a wellbore site, the method comprising: wherein 









Claims 12-16 are also allowed as they depend on allowed claim 11.

Regarding claim 17, the prior art of record taken alone or in combination fail to teach or suggest a method for measuring electrical properties and dimensions of a perforating gun segment, the method comprising: the second connecting portion includes a second electrical testing contact, and a distance sensor is positioned on at least one of the first connecting portion and the second connecting portion; actuating the first connecting portion to move from a first position to a second position, wherein, during the first connecting portion moving from the first position to the second position, the distance sensor contacts a distance sensor contact point on the perforating gun segment and the first electrical testing contact electrically contacts a first end of a feedthrough conductor of an internal gun assembly within a gun carrier of the perforating gun segment; pushing with the first connecting portion the internal gun assembly to a predetermined position within the gun carrier, wherein the distance sensor measures a distance that the first connecting portion travels from the first position to the second position after the distance sensor contacts the distance sensor contact point, and the predetermined position of the internal gun assembly corresponds to a preset distance that the first connecting portion travels after the 

Claim 18-20 is also allowed to as they further limit allowed claim 17.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868